COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
TEXAS DEPARTMENT OF FAMILY
AND       )
PROTECTIVE
SERVICES,                                  )              
No.  08-04-00340-CV
                                                                              )
Appellant,                          )                    Appeal from the
                                                                              )
v.                                                                           )                
65th District Court 
                                                                              )
JOSE CHACON,                                                  )           
of El Paso County, Texas
                                                                              )
Appellee.                           )              
(TC# 2003CM3424)
                                                                              )
 
MEMORANDUM  OPINION
 
Pending before the
Court is Appellant=s motion
to dismiss appeal and withdraw the notice of appeal.  See Tex.R.App.P. 42.1(a)(1).  Appellant gave notice of its intent to appeal
a final judgment entered by the 65th Judicial District Court of El Paso County,
Texas, in cause number 2003CM3424.  In
its motion, Appellant states a final order had not been rendered by the trial court
and therefore, its notice of appeal was prematurely filed.  The Court has considered this cause on the
Appellant=s motion
and concludes the motion should be granted and the appeal should be
dismissed.  The appeal is hereby
dismissed.
 
 
                                                                                  

December
30, 2004                                         
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.